Citation Nr: 0907557	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  05-28 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux, claimed as reflux and esophagus hernia secondary to 
hepatitis.

2.  Entitlement to service connection for right ankle 
disorder.

3.  Entitlement to service connection for left ankle 
disorder.

4.  Entitlement to service connection for right knee 
disorder.

5.  Entitlement to service connection for left knee disorder.

6.  Entitlement to service connection for bilateral pes 
planus.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Whether new and material evidence has been submitted to 
reopen, or official service department records have been 
submitted to reconsider, the claim of entitlement to service 
connection for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and W.M.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in October 
2004, August 2005 and May 2006, by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

In December 2008, the Veteran submitted additional treatment 
records in support of his claim herein.  Along with this 
evidence, he submitted a waiver of RO review.  Accordingly, 
this evidence is accepted for inclusion in the record on 
appeal.  See 38 C.F.R. § 20.800 (2008).

The Board notes that the Veteran's submission in December 
2008 raised informal claims of service connection for 
circulatory and neurological disorders of the lower 
extremities, claimed secondary to cold exposure.  The RO has 
not yet had the 


opportunity to review these claims, and they are hereby 
referred to the RO for development and adjudication as 
appropriate.  

The issues of entitlement to service connection for hepatitis 
and entitlement to service connection for gastroesophageal 
reflux (GERD), claimed as reflux and esophagus hernia 
secondary to hepatitis are addressed in the Remand portion of 
the decision below and are remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
diagnosis of chronic right or left ankle disorder.

2.  Bilateral ankle pain, with normal physical examination, 
was not manifested until many years after service and is not 
shown by the evidence of record to be related to his active 
duty service.

3.  Bilateral knee disorders, diagnosed as chondromalacia 
patellae of the right and left knee, are not shown to have 
been present in service, nor the result of any incident 
occurring therein.

4.  Bilateral pes planus existed prior to his entry into 
active duty service.

5.  Pes planus did not permanently increase in severity 
during his active duty service.

6.  The medical evidence does not show a current diagnosis of 
bilateral hearing loss for VA purposes.

7.  In October 2004, the RO issued a rating decision which 
denied the Veteran's original claim seeking service 
connection for hepatitis.  Although he timely appealed this 
decision, the Veteran withdrew his appeal in writing in 
November 2005.
 
8.  In April 2006, additional service records were retrieved 
by the RO from the National Personnel Records Center.  These 
records existed at the time of the RO's October 2004 denial 
of the Veteran's original claim seeking service connection 
for hepatitis, and the RO's inability to obtain these records 
at an earlier time was not due to the Veteran's failure to 
provide the RO with sufficient information.


CONCLUSIONS OF LAW

1.  Right and left ankle disorders were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Right and left knee disorders, diagnosed as bilateral 
chondromalacia, were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2008).

3.  Bilateral pes planus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1153, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2008).

4.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).

5.  The criteria for reconsidering the Veteran's claim 
seeking service connection for hepatitis have been met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudications of the instant case, the 
RO's May 2004 and February 2005 letters advised the Veteran 
of the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also 


Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim). 

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

The Board notes that its decision herein directs the RO to 
reconsider the Veteran's claim for service connection for 
hepatitis pursuant to 38 C.F.R. § 3.156(c).  Accordingly, the 
notice requirements for reopening claims under Kent v. 
Nicholson, 20 Vet. App. 1 (2006), are moot.

Accordingly, the Board finds that the content requirements of 
the notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  A medical opinion concerning the Veteran's 
current bilateral ankle and knee disorders was obtained.  The 
Veteran was also provided with a VA audiological examination, 
which did not reflect findings of current hearing loss for VA 
purposes pursuant to 38 C.F.R. § 3.385.  Finally, as for his 
bilateral pes planus, the record reflects this condition pre-
existed the Veteran's military service.  There are also no 
records of treatment for this condition during service or for 
forty years thereafter.  Accordingly, the Board finds that a 
further medical opinion regarding this condition is not 
required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that aggravation in service may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  Finally, there is no indication 
in the record that 


additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis and sensorineural hearing loss, will be 
presumed if they are manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant 


evidence and on what this evidence shows, or fails to show, 
on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the Veteran).

A. Bilateral Ankle Disorders

The Veteran is seeking service connection for bilateral ankle 
disorders.  He attributes these conditions to his inservice 
duties as a security guard.  

At his hearing before the Board in October 2008, the Veteran 
testified that his inservice duties as an air policeman 
required that he stand on his feet for eight hours at a time 
which resulted in swelling and soreness in his ankles and 
knees that was further aggravated by his exposure to the cold 
while stationed in Korea.  The Veteran indicated that he was 
given aspirin and took over-the-counter medications for this 
condition.  Finally, he reported that he had experienced 
these symptoms since his discharge from the service.

Historically, the Veteran served on active duty in the Air 
Force from December 1961 to December 1965.  His report of 
separation, Form DD 214, listed his military specialty as air 
policeman.  

A review of the Veteran's service treatment records was 
essentially silent as to any diagnosis of a chronic ankle 
disorder.  In August 1965, the Veteran's separation 
examination was conducted.  The report of this examination 
noted the Veteran's complaints of swollen and painful knees, 
leg, and ankles since 1962.  The report noted that he had to 
stand for long periods of time as a security guard.  It also 
indicated that there was no sequela.  Physical examination 
revealed the Veteran's lower extremities were normal.

Post service medical records revealed medical treatment for 
complaints of bilateral ankle pain beginning over thirty-five 
years after the Veteran's discharge from the service.  On his 
claim form, filed in February 2005, the Veteran reported 
complaints of bilateral ankle swelling with prolonged 
standing or continuous walking.  A 


treatment report, dated in October 2005, noted a diagnosis of 
bilateral ankle pain.  A treatment report, dated in February 
2006, noted that the Veteran was being treated for bilateral 
knee and ankle weakness.  No diagnosis was given.

In December 2007, the Veteran underwent a VA examination for 
joints.  The VA examiner noted the Veteran's history of 
bilateral ankle pain since service.  The VA examiner also 
noted that the Veteran's separation examination referenced 
his complaints of swollen and painful knees and ankles for 
the past three years.  In discussing his current symptoms, 
the Veteran indicated that if he stands for extended periods, 
an hour, he must change position, walk or sit down, due to 
his knees and ankles.  Physical examination of the bilateral 
ankles revealed no crepitation, no clicks or snaps, no 
grinding, no instability and no other ankle abnormality.  The 
report noted that the Veteran's gait was normal, and that his 
right and left ankles exhibited dorsiflexion from 0 to 20 
degrees without pain, and plantar flexion from 0 to 40 
degrees without pain.  The report also noted that with 
repetition there was no additional limitation due to pain, 
fatigue, weakness, or lack of endurance.  The report 
concluded with diagnoses of a normal right ankle and normal 
left ankle.  The VA examiner further indicated that the 
Veteran's bilateral ankle pain was not the result of military 
service, and he had a normal ankle examination, bilaterally.  

Based upon a review of the Veteran's claim file, the Board 
finds that the evidence of record is against the Veteran's 
claim for service connection for right and left ankle 
disorders.

Following his discharge from the service, the first post 
service complaint or treatment for an ankle disorder is not 
shown for over thirty-five years.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  

As for the Veteran's current complaints of pain in the 
ankles, the United States Court of Appeals for Veterans 
Claims has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Without a disability, there can 
be no entitlement to compensation.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

While the Board accepts the Veteran's contentions regarding 
his claimed inservice swelling to his ankles, he does not 
have the medical expertise to associate his current 
conditions to his military service or to any incident 
therein.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Even if the Board accepted the Veteran's current complaints 
of bilateral ankle pain as evidence of a chronic bilateral 
condition, there is no evidence linking the Veteran's current 
bilateral ankle pain to his military service.  The VA 
examiner, in December 2007, opined that the Veteran's 
bilateral ankle pain was not the result of his military 
service.  
 
Accordingly, the preponderance of the evidence is against the 
Veteran's claims for service connection.  As such, the 
benefit-of-the-doubt rule does not apply, and the claims for 
service connection for right and left ankle disorders must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.  Bilateral Knee Disorders

The Veteran is seeking service connection for bilateral knee 
disorders.  He attributes these conditions to his inservice 
duties as a security guard.  

A review of the Veteran's service treatment records was 
silent as to any diagnoses of a chronic knee disorder.  The 
Veteran's separation examination, performed in August 1965, 
noted his complaints of swollen and painful knees, leg, and 
ankles 


since 1962.  The report also indicated that there were no 
complications and no sequelae.  Moreover, physical 
examination at that time revealed the Veteran's lower 
extremities were normal.

Following the Veteran's discharge from the service, there are 
no medical treatment records pertaining to a right or left 
knee disorder until his claim for service connection in 2005, 
over thirty-five years after his separation from service.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

In December 2007, the Veteran underwent a VA examination for 
joints.  The VA examiner noted the Veteran's reported history 
of bilateral knee pain since service.  The VA examiner also 
noted that the Veteran's separation examination referenced 
his reported three-year history of swollen and painful knees 
and ankles.  In discussing his current symptoms, the Veteran 
indicated that if he stands for extended periods, an hour, he 
must change position, walk or sit down, due to his knees or 
ankles.  Physical examination of the knees revealed an active 
and passive range of motion from 0 degrees extension to 140 
degrees flexion.  His strength was reported to be 5/5, 
bilaterally.  The report also noted that with repetition, 
there was no additional limitation due to pain, fatigue, 
weakness, or lack of endurance.  The report concluded with 
diagnoses of chondromalacia patellae of the right and left 
knees.  The VA examiner further opined that it was "less 
likely than not" that the Veteran's current knee conditions 
are the result of his active duty service.  In support of his 
opinion, the VA examiner cited the lack of any treatment for 
these conditions for many years following the Veteran's 
discharge from service.

The Board notes that the Veteran has alleged in statements on 
appeal that his right and left knee disorders originated in 
his period of service.  However, the Veteran's statements 
herein, as a lay person, are not competent evidence to assert 
that a relationship exists between his current bilateral knee 
disorders and his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In summary, the Board notes that the record is devoid of 
sufficiently competent evidence establishing that the 
Veteran's right or left knee disorder became manifest 


or otherwise originated during his active duty service.  The 
probative medical evidence fails to establish any 
relationship or nexus between his current right and left knee 
disorders and his period of military service.  The only 
medical opinion of record on this issue was answered in the 
negative.  Moreover, the record is completely silent as to 
any ongoing treatment for a knee disorder for more than 
thirty-five years after the Veteran's discharge from the 
service.  Therefore, the Board concludes that the Veteran's 
bilateral knee disorders were not incurred in or aggravated 
by service.  Accordingly, the claim for service connection 
for a bilateral knee disorder is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim for service 
connection for a bilateral knee disorder, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C. Bilateral Pes Planus

The Veteran contends that his bilateral pes planus was 
aggravated by his military service.  Specifically, he alleges 
that this condition was aggravated by his inservice duties as 
an air policeman.

By statute, a Veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2008).  

In this case, the Veteran's entrance examination report, 
dated in December 1961, noted that he had pre-existing pes 
planus, second degree, at the time he entered into military 
service.  Accordingly, the Board finds that this condition 
was noted at entrance into service, and the presumption of 
soundness does not apply.  See 38 U.S.C.A. § 1111.

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  However, aggravation 
of a pre-existing condition may not be conceded where the 
disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 
8 Vet. App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  

During the pendency of this appeal the regulation governing 
the presumption of soundness and aggravation was revised, 
effective May 4, 2005.  See 70 Fed. Reg. 23,027-29 (May 4, 
2005) (codified at 38 C.F.R. § 3.304(b)).  However, the 
portion of the regulation that was changed is inapplicable to 
the Veteran's claim.  The applicable portion of this 
regulation remains as it was at the time of the Veteran's 
claim.  Therefore, all due process requirements were met in 
this regard, and there is no prejudice to the Veteran's claim 
in proceeding with adjudication of his appeal.

After reviewing the Veteran's claims folder, the Board finds 
that there is no evidence that the Veteran's pre-existing 
second degree pes planus underwent an increase in severity 
during service.  A review of his service medical records is 


completely silent as to any complaints of or treatment for 
pes planus.  Moreover, an inservice physical examination 
conducted in November 1963, and his separation examination 
performed in August 1965, both found the Veteran's feet as 
normal.  

Moreover, there is no evidence of any post service treatment 
having been sought for this condition for more than thirty-
five years following the Veteran's discharge form military 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding that aggravation in service may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Thus, the evidence does not 
show that the Veteran's pre-existing pes planus worsened 
during service.

In making this determination, the Board is fully acknowledges 
that the Court has found pes planus to be the type of 
condition that lends itself to observation by a lay witness.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, the 
Board finds the absence of any treatment for pes planus 
having been shown during service, and for more than thirty-
five years thereafter, to be far more persuasive as to the 
issue of aggravation.  Evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the Veteran's health and medical treatment during 
and after military service, as evidence of whether a 
pre-existing condition was aggravated by military service.  
The trier of fact should consider all of the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant fact.  
Maxson, 230 F.3d at 1333.  

In support of his claim, the Veteran recently submitted 
additional records, along with a waiver of RO consideration 
of these records.  Included in these records was a VA 
treatment report dated in October 2008, which concluded with 
an assessment of pes planus and hammer toes (and under 
lapping digit).  Also submitted was a treatment summary 
letter dated in October 2008, from H. W., M.D.  In his 
letter, Dr. W. indicated that he had been treating the 
Veteran since March 2008.  He indicated the Veteran was 
"apparently a guard back when he was about 20 years old and 
had to stand on the field and on concrete for 12-13 months."  
The report noted 


that the Veteran's pre-existing pes planus "was congenital 
but obviously somebody with this has to stand on concrete 
will aggravate the situation and produce more problems and 
more ligament collapse than somebody who was doing a desk 
job."  Dr. W. also indicated that he felt that the Veteran 
has some circulatory problems in his feet, which could be 
related to the Veteran's exposure to the cold.

Although the Board has considered the statement submitted by 
Dr. W., it finds his opinion to be of no probative value 
herein.  The opinion is based solely upon the Veteran's own 
assertions, without any substantive review of his inservice 
or post service treatment medical records.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) ("[A] bare transcription of a 
lay history is not transformed into 'competent medical 
evidence' merely because the transcriber happens to be a 
medical professional.").  The lack of any substantive review 
is further highlighted by the fact that the Veteran's period 
of military service occurred over forty years earlier.  The 
opinion is also silent as to the severity of the Veteran's 
pes planus at the time he entered service, and fails to 
address the lack of any post service treatment having been 
sought for this condition for a period extending over forty 
years, or whether any interval activities of the Veteran may 
have played a role in the development of this condition.  The 
report further does not clearly define the current severity 
of this condition.  Kowalski v. Nicholson, 19 Vet. App. 171, 
179-80 (2005) (noting that although the Board may not reject 
a medical opinion solely because it is based on facts 
reported by the Veteran but may do so where the facts are 
inaccurate or are unsupported by the other evidence of 
record); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(holding that the Board is not bound to accept a physician's 
opinion when it is based exclusively on the inaccurate 
history provided by the claimant because a medical opinion 
based upon an inaccurate factual premise has no probative 
value).  Finally, the Board notes that the opinion itself is 
unclear as to whether the referred to aggravation due his 
inservice duties as a guard resulted in a permanent 
aggravation of this condition.

As there is no competent medical evidence that the bilateral 
pes planus worsened in service, the Board finds that 
presumption of aggravation does not arise.  See 38 U.S.C.A. 
§§ 1153; 38 C.F.R. § 3.306; see also Browder v. Derwinski, 1 
Vet. App. 


204, 206-207 (1991).  The presumption of aggravation applies 
where there was a worsening of the disability in service, 
regardless of whether the degree of worsening was enough to 
warrant compensation.  Browder, 1 Vet. App. at 207.  However, 
in the present case, there is no competent evidence of 
worsening of the pre-existing bilateral pes planus in 
service.  See Wagner, 370 F. 3d. at 1096.

In the absence of competent medical evidence that the 
Veteran's pre-existing bilateral pes planus was aggravated by 
his military service, the preponderance of the evidence is 
against the Veteran's claim for service connection.  As such, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

D.  Bilateral Hearing Loss

After reviewing the Veteran's claims folder, the Board finds 
that service connection for bilateral hearing loss must be 
denied.  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

Although requested by the RO, the Veteran has failed to 
produce any medical evidence showing a current diagnosis of 
bilateral hearing loss for VA purposes.  See Id.  

A private treatment report dated in October 2005, noted the 
Veteran's complaints of decreased hearing of gradual onset.  
The report concluded with an impression of mild sensorineural 
hearing loss, and also noted the examiner's opinion that the 
Veteran's hearing loss was due to his military service.  The 
report included charted audiological findings, but did not 
provide numerical findings.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (holding that the Board may not interpret 
graphical 


representations of audiometric data).  Accordingly, the Board 
is unable to determine if the hearing loss found meets the 
criteria for hearing impairment for VA purposes.  38 C.F.R. 
§ 3.385.

A VA audiological consultation report dated in January 2006, 
noted the Veteran's history of noise exposure in the 
military.  The report noted that audiometric results revealed 
bilateral hearing within normal limits, and recommended that 
the Veteran wear hearing protection in hazardous noise and 
audiological reevaluation every four to five years.

A VA audiological examination performed in December 2007, 
noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
15
15
LEFT
15
20
5
25
15

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 100 percent in the left ear.  
The examiner noted that the Veteran's right ear was 
clinically normal, and that his hearing loss in the left ear 
was not disabling pursuant to 38 C.F.R. § 3.385.

"In the absence of proof of present disability there can be 
no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The audiological findings of record did not show 
impaired hearing in the left or right ear which meets the 
requirements of 38 C.F.R. § 3.385.  Accordingly, in the 
absence of competent medical evidence that bilateral hearing 
loss exists, the criteria for establishing service connection 
for bilateral hearing loss have not been established.  38 
C.F.R. § 3.303.  

Although the Veteran contends that his current bilateral 
hearing loss is related to his service, as a layman he is not 
competent to offer opinions on medical diagnosis and 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

As the preponderance of the evidence is against the Veteran's 
claim for entitlement to service connection for bilateral 
hearing loss, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

E.  Hepatitis

In April 2004, the Veteran filed his original claim seeking 
entitlement to service connection for hepatitis.  The RO 
denied the Veteran's claim in a rating decision, dated in 
October 2004.  Although he initially perfected an appeal of 
this decision, the Veteran withdrew his appeal of the issue 
in a written statement submitted in November 2005, and the 
RO's October 2004 decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.202, 20.204 (2008).  The RO sent 
correspondence in November 2005 to the Veteran acknowledging 
his request to withdraw his appeal for service connection for 
hepatitis.  

Along with his withdrawal request in November 2005, the 
Veteran filed a claim seeking service connection for a 
psychiatric disorder, secondary to hepatitis.  The RO 
subsequently interpreted the document as a claim to reopen 
the issue of entitlement to service connection for hepatitis.

In developing this claim, additional service treatment 
records were obtained by the RO in April 2006 from the 
National Personnel Records Center.  These records included 
inservice hospitalization records for hepatitis.

The RO denied the Veteran's claim to reopen the issue of 
entitlement to service connection for hepatitis in a May 2006 
rating decision.  Thereafter, the Veteran perfected an appeal 
of this decision.  As noted in the RO's November 2007 
statement of the case, the evidence submitted was not new and 
material to the issue of service connection.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim 


is so reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In addition to new and material evidence, recently revised 38 
C.F.R. § 3.156(c), effective on or after October 6, 2006, 
provides that at any time after VA issues a decision on a 
claim, if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  Further, 38 
C.F.R. § 3.156(c)(i)(3) provides that an award made based all 
or in part on the records identified by paragraph (c)(1) of 
this section is effective on the date entitlement arose or 
the date VA received the previously decided claim, whichever 
is later, or such other date as may be authorized by the 
provisions of this part applicable to the previously decided 
claim.

In this case, the RO determined that new and material 
evidence was not presented to reopen the Veteran's claim for 
entitlement to service connection for hepatitis.  Such a 
determination, however, is not binding on the Board, and the 
Board must first decide whether new and material evidence has 
been received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  

In support of Veteran's claim to reopen, additional service 
treatment records were retrieved by the RO from the National 
Personnel Records Center in August 2006.  These records 
existed at the time of the RO's October 2004 denial of the 
Veteran's original claim seeking service connection for 
hepatitis, and the RO's inability to obtain these records at 
an earlier time was not due to the Veteran's failure to 
provide the RO with sufficient information.  Accordingly, 
reconsideration of the claim for service consideration for 
hepatitis is warranted.  38 C.F.R. § 3.156(c).  As the RO did 
not consider the Veteran's claim herein on the merits, this 
matter will be returned to the RO for additional development 
and consideration.


ORDER

Service connection for right and left ankle disorders is 
denied.

Service connection for right and left knee disorders is 
denied.

Service connection for bilateral pes planus is denied.

Service connection for bilateral hearing loss is denied.

Reconsideration of the Veteran's original claim of 
entitlement to service connection for hepatitis is warranted, 
and the appeal is granted to that extent only.


REMAND

As noted above, reconsideration of the Veteran's original 
claim seeking service connection for hepatitis is required 
pursuant to 38 C.F.R. § 3.156(c).  Therefore, the RO should 
readjudicate this claim on the merits.

With respect to the issue of service connection for 
gastroesophageal reflux, claimed as reflux and esophagus 
hernia secondary to hepatitis, remand is required for 
readjudication.  This issue is inextricably intertwined with 
the resolution of the claim for service connection for 
hepatitis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (noting that when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together).  

Accordingly, the case is remanded for the following action:

The RO must reconsider the Veteran's 
claim for entitlement to service 
connection for hepatitis on the merits 
pursuant to 38 C.F.R. § 3.156(c).  
Thereafter, the RO must readjudicate the 
issue of entitlement to gastroesophageal 
reflux disease, to include as due to 
hepatitis.  If either claim remains 
denied, the RO must provide the Veteran 
and his representative with a 
supplemental statement of the case, and 
provide an opportunity to respond, before 
the case is returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


